IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 130 MM 2016
                                         :
                   Respondent            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
ELIEZER ALMANZAR,                        :
                                         :
                   Petitioner            :


                                     ORDER



PER CURIAM

      AND NOW, this 14th day of November, 2016, the Petition for Leave to File

Petition for Allowance of Appeal is GRANTED.     Although counsel was negligent,

Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal.   See

Pa.R.Crim.P. 122(B). Counsel is DIRECTED to file the already-prepared Petition for

Allowance of Appeal within 5 days.